Case 8:20-cv-00313-MCS-JDE Document 25 Filed 10/27/20 Page 1 of 2 Page ID #:123
Case 8:20-cv-00313-MCS-JDE Document 25 Filed 10/27/20 Page 2 of 2 Page ID #:124




       Therefore, the Court finds that there is good cause to institute a limited
 scheduling order concerning basic case prosecution for cases under the ADA
 involving physical barriers in places of public accommodation. In such cases:

    1. Proofs of Service: Proofs of service for all defendants must be filed within 100
       days of the filing of the case absent a previously approved extension of time
       by the Court or a motion or responsive pleading by all defendants. (The Court
       expects that the Complaint will be served on all parties promptly after filing.)

    2. Requests for Default: For any defendant who fails to respond to the Complaint
       within the time provided by the Federal Rules of Civil Procedure and for
       whom no extension has been granted, a request for default must be filed no
       later than seven days after the time the response to the Complaint would have
       been due.

    3. Motions for Default Judgment: If only defaulted defendants remain in the
       case—that is, no other defendants were named or the claims against all other
       defendants have been resolved either by dismissal, motion, or trial—a motion
       for default judgment must be filed within 30 days of the last entry of default.
       Note that the Court is not generally inclined to enter partial default judgments,
       and, therefore, a motion for default judgment should not be filed if some
       defendants have appeared and the case has not otherwise been completely
       resolved.

        This Order serves as notice that failure to comply with any of the requirements
 set forth in this Order will result in dismissal of the action in its entirety and/or the
 defendant that is the subject of the required proof of service, request for default, or
 motion for default judgment. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370
 U.S. 626, 629–30 (1962).

        Monetary sanctions also will be imposed for failure to comply. The first
 failure to comply with this Order will result in a sanction of $300, the second failure
 will result in a sanction of $450, and any further failure will result in a sanction of
 $750. The Court finds these sanctions sufficient and necessary to deter violations of
 the Order and to achieve timely prosecution of these cases without unnecessary
 intervention by the Court.

 IT IS SO ORDERED.



  Page 2 of 2                    CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
